Feliciano v St. Vincent De Paul Residence (2016 NY Slip Op 03667)





Feliciano v St. Vincent De Paul Residence


2016 NY Slip Op 03667


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Mazzarelli, J.P., Renwick, Saxe, Gische, Kahn, JJ.


1100 301093/10

[*1]Yolanda Feliciano, et al., Plaintiffs-Appellants,
vSt. Vincent De Paul Residence, et al., Defendants-Respondents.


Krenstel & Guzman, LLP, New York (Somya Kaushik of counsel), for appellants.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Judy C. Selmeci of counsel), for respondents.

Order, Supreme Court, Bronx County (Stanley Green, J.), entered January 13, 2015, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In opposition to defendants' prima facie showing that the care rendered to plaintiffs' decedent was within the accepted standards of medical and nursing home care, plaintiff's expert's report failed to raise an issue of fact since it contained statements of fact unsupported by the record and speculative medical conclusions (see Craig v St. Barnabas Nursing Home, 129 AD3d 643 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK